Citation Nr: 0024791	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-32 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there was clear and unmistakable error in a December 
5, 1997 Board decision which denied entitlement to service 
connection for the cause of the veteran's death and denied 
entitlement to a burial allowance in excess of the equivalent 
in pesos of $225.00.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had recognized guerrilla service from January to 
July 1945, active service in the Commonwealth Army of the 
Philippines in the service of the Armed Forces of the United 
States from August 1945 to May 1946, and service as a New 
Philippine Scout from July 1946 to March 1949.  This matter 
comes before the Board of Veterans Appeals (Board) from a 
February 2000 motion from the appellant for revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
of a December 5, 1997 Board decision that denied entitlement 
to service connection for the cause of the veteran's death 
and with denied entitlement to a burial allowance in excess 
of the equivalent in pesos of $225.00.


FINDINGS OF FACT

The December 5, 1997 Board decision which the appellant 
requests be reviewed for clear and unmistakable error has 
been vacated.


CONCLUSION OF LAW

The Board's December 1997 decision, having been vacated and 
remanded, does not present a case or controversy upon which 
VA may make a determination under the laws governing veterans 
benefits.  38 U.S.C.A. §§ 501, 511, 7111 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court"), and decisions 
on issues which have subsequently been decided by the Court.  
38 C.F.R. § 20.1400.

The Board, like other appellate and judicial bodies, is not 
authorized by law to decide claims that do not present an 
actual case or controversy.  See 38 U.S.C.A. §§ 501, 511 
(prescribing the authority of the Secretary of Veterans 
Affairs, including authority to determine all questions of 
law and fact necessary to a question of provision of 
veterans' benefits); see also Zevalkink v. Brown, 102 F.3d 
1236, 1243 (Fed. Cir. 1996), cert. denied, 521 U.S. 1103, 138 
L. Ed. 2d 988, 117 S. Ct. 2478 (1997). 

The appellant submitted a motion for reconsideration of the 
December 1997 Board decision.  38 C.F.R. § 20.1000.  The 
Court, in an order issued in October 1998, vacated the 
Board's December 1997 decision.  The Board sent the appellant 
a January 2000 letter offering her an opportunity to have the 
December 1997 motion for reconsideration considered as a 
motion for revision of the December 1997 decision on the 
basis of CUE, and the appellant requested that review for CUE 
be conducted.

However, a vacated decision does not constitute a decision of 
the Board on the merits of an appeal.  Without a decision of 
the Board on the claims raised by the appellant, it follows 
that there is no decision to review for clear and 
unmistakable error.  38 U.S.C.A. § 7252; 38 C.F.R. § 3.105.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the claim of clear and unmistakable 
error in a December 1997 Board decision which has been 
vacated.  

The Board notes that the motion for reconsideration was 
submitted prior to the October 1998 order of the Court of 
Appeals for Veterans Claims (Court) which vacated that Board 
decision.  This was also prior to promulgation of regulations 
governing revision of Board decisions on the basis of 
allegations of clear and unmistakable eror (CUE), but after 
the statute authorizing such review had been enacted.  See 
38 U.S.C.A. § 7111.  Therefore, when the regulations 
governing motions for revision of Board decisions for CUE 
were promulgated, the appellant was notified of her right to 
have the 1997 Board decision reviewed for CUE, but, in 
issuing this letter, the Board did not discuss the status of 
the claims at issue at the time of the December 1997 
decision.  

However, the Board had already issued a September 1999 
decision as to the issues vacated and remanded in the Court's 
1998 order, and the appellant had, in late September 1999, 
requested reconsideration of the second Board decision on the 
issue.  The appellant's correspondence suggests that she may 
have intended to request review of CUE as to the September 
1999 Board decision, even though the January 2000 letter from 
the Board, which the appellant referenced in her February 
response, addressed the December 1997 Board decision.

The Board's correspondence to the appellant regarding the 
effect of enactment of the provision codified at 38 U.S.C.A. 
§ 7111 overlapped issuance of a September 1999 decision and 
September 1999 request for consideration regarding the same 
issues addressed in the December 1997 decision.  Because the 
sequence of events and correspondence might have led to some 
confusion on the appellant's part as to which Board decision 
was to be reviewed for CUE, the appellant was asked whether 
she wanted the Board to construe her September 1999 request 
for reconsideration of the September 1999 Board decision as 
an allegation of CUE in that decision.  The appellant has not 
responded to this letter.  

The regulations governing CUE claims specifically provide 
that a motion for reconsideration under 38 C.F.R. § 20.1000 
will not be considered a motion for CUE, and an appellant 
must submit a specific motion in order to initiate a CUE 
claim.  38 C.F.R. § 20.1404(e).  As the appellant has not 
clearly and specifically indicted that she is requesting 
review of CUE for the 1999 Board decision, the Board has not 
addressed such a contention in this decision.

The Board notes in particular that the regulations governing 
motions for reconsideration are different from the 
regulations governing motions for revision of a Board 
decision on the basis of CUE.  38 C.F.R. §§ 20.1000, 20.1400.  
The Board further notes that there is no time limit, or 
statute of limitations, as to when a motion for revision of a 
Board decision on the basis of CUE may be filed following the 
issuance of a decision.  Thus, the appellant's right to file 
a motion for revision of the September 1999 Board decision on 
the basis of CUE in this case has not expired, and the 
Board's determination that a motion for revision of the 
September 1999 Board decision based on CUE has not yet been 
submitted will not result in expiration of any time 
limitation for submitting such a motion. 

In contrast, if a motion for revision of a Board decision is 
accepted as filed, but the motion is denied, the adverse 
decision is final, and the appellant would be precluded from 
filing any later motion as to the September 1999 Board 
decision.  As the appellant has not submitted argument 
specific to the September 1999 decision at this time, the 
finding that the appellant has not filed a motion for 
revision to which finality might apply is favorable to the 
appellant.  38 C.F.R. §§  20.1404(b), 20.1409.  In the 
absence of a motion for revision of the September 1999 
decision which meets the specific criteria for submitting a 
claim of CUE in a Board decision, 38 C.F.R. § 20.1400, the 
Board does not have jurisdiction to address a claim of CUE in 
its September 1999 decision.  38 U.S.C.A. §§ 501, 511, 7111 
(West 1991 & Supp. 2000).

The Board notes, in this regard, that the veteran's 
representative, in a March 2000 informal brief on appeal, 
references only the appellant's request for reconsideration 
as to the September 1999 decision, and does not raise any 
contention that the appellant's September 1999 motion for 
reconsideration should be considered a motion for revision of 
the September 1999 Board decision on the basis of CUE.  The 
Board agrees that the appellant has not, at this time, raised 
a claim of CUE in the September 1999 Board decision, and 
notes that nothing in this decision precludes her from doing 
so.  

ORDER

The appeal is dismissed.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


